INGRAHAM, J.
(dissenting). As stated in the opinion of Mr. Justice O’BRIEN, the several exceptions taken to the rulings, therefore, form the basis of the single substantial question presented on this appeal. That question is whether it is competent in actions for libel to prove, as against a corporation publishing a newspaper, the personal ill will or express malice and enmity which the reporter who wrote and sent in the libelous article for publication by it entertained against the person libeled. This question is distinct from that presented as to the general liability of a corporation engaged in the publication of a newspaper for publishing without justifiable cause a false and defamatory statement received from one of its reporters or agents. The rule has frequently been laid down by this court that although such a corporation acts through its officers and agents, for the acts of the latter the corporation is responsible both in compensatory and additional damages to the person so injured. The rule of damages discussed in all these cases is to be distinguished from the rule to be applied in the case at bar, wherein the complaint differs from the usual one in a libel suit, in that it alleges express malice, and alleges, further, that the article was inspired by personal enmity, and was published for the purpose of doing the plaintiff a specific injury.
There is no doubt that, under certain circumstances, such, for instance, as where there has been a repetition of a libel, or wanton carelessness in publishing what those in charge of a newspaper know or should know to be false, evidence of such facts would be competent as tending to show express malice on the part of the corporation. In these supposed instances the act of publishing the libel would be the act of the corporation itself, although accomplished through its officers and agents, and in that respect the officers and agents would be representing the corporation in such a way as to make the ill will so shown not purely personal enmity on their part against the person libeled, but malice on the part of the corporation. Here, however, the plaintiff seeks to obtain punitive damages against the corporation by proving that express malice existed on the part of the reporter who wrote and sent the article to the newspaper; and the question, therefore, to which we will direct our attention, is whether such express and personal malice on the part of the reporter is imputable to the corporation so as to make it liable to respond therefor in exemplary damages.
*773Expressions can be found in some opinions indicating that the judges who wrote them inclined to the view that actual malice on the part of the agent was admissible as against the principal; but so far as our examination has extended we have found no case in which this question was directly involved and expressly decided in favor of the plaintiff’s contention, and we must therefore regard such expressions as purely obiter dicta. As matter of first impression, " it would seemingly follow, upon the principle of respondeat superior, that a corporation is responsible for the acts of its agents whether they be negligent or malicious, provided they are acts within the scope of the agent’s employment; and, therefore, were the question for the first time presented, one might be favorable to the view that evidence of express malice on the part of the agent is competent as against the principal or corporation.
In Haines v. Schultz, 50 N. J. Law, 481, 14 Atl. 488, it is said: “The maxim of respondeat superior is a rule of limitation as well as of liability. If a principal must on the one hand answer for his agent’s wrong doing, on the other hand hi¿ liability is circumscribed by the scope of his agent’s employment, unless there be proof of a ratification by him of his agent’s misconduct.” And. it was therein directly held (headnote) that, “where libelous language is inserted in a newspaper by a reporter without the knowledge or consent of the proprietor, the latter is liable to the extent of compensatory damages, and that he can be visited with punitive damages only upon proof from which his approval of his employe’s conduct may be legally inferred.”
In, this state, in the case of Krug v. Pitass, 162 N. Y. 154, 56 N. E. 526, 76 Am. St. Rep. 317, the statement in Bigelow’s Odgers, Lib. & S. 296, is quoted with approval to the effect that, “if two be sued, the motive of one must not be allowed to aggravate the damages against the other. Nor should the improper motive of an agent be matter of aggravation against his principal,”—citing the cases of Post Co. v. McArthur, 16 Mich. 447; Craker v. Railway Co., 36 Wis. 658, 17 Am. Rep. 504; Clark v. Newsam, 1 Exch. 131; Carmichael v. Railway Co., 13 Ir. Law R. 313; and Robertson v. Wylde, 2 Moody & R. 101. Examining such of those cases as relate to libel suits, it will be found that they support the rule formulated in Bigelow’s Odgers, Lib. & S., supra.
Thus, in Post Co. v. McArthur, supra, it was said, in referring to the damages recoverable against the publisher and owner of the paper: “And no amount of express malice in his employés should aggravate damages against him, when he has thus purged himself from active blame.” In Robertson v. Wylde, supra, it was held (headnote) that, “in an action for libel against the publisher of a magazine, evidence of the writer’s personal malice against the plaintiff is inadmissible.”
We appreciate the force of the argument that under this rule, as a corporation acts only through officers, agents, and employés, it will be difficult, if not impossible, to ever prove express malice on the part of a corporation. Still it is no part of our duties to point out the difficulties which would prevent the obtaining of exemplary dam*774'-ages on this ground, our efforts being solely to ascertain the law on the subject, and, when we conclude that it is settled, to follow it. The reason for the rejection of all evidence of express malice on the part of the agent as against his principal seems to be that an in- ■ dividual or corporation engaged in publishing a newspaper is’ responsible in damages merely to the extent warranted by the nature of the libel, the character of the newspaper which gives it circulation, the ■ extent to which it is circulated, and the injury that for these ‘causes ■results to the person libeled; and that it would be unduly extending ■•the rule of damages to hold, on the principle of respondeat superior, 'that, when there is no privity, consent, or knowledge on the part of the editors or publishers of the malicious motives of the reporter, they should nevertheless be subjected to further exemplary damages resulting therefrom, when redress may be had against him personally. As said in Post Co. v. McArthur, supra: “There is no doubt of the duty of every publisher to see, at all hazards, that no libel appears in liis paper. Every publisher is therefore liable, not only for the estimated damages to credit and reputation and such special damages as may appear, but also for such damages on account of injured feelings as must unavoidably be inferred from such a libel published in a paper of such a position and circulation.”
We think that the rule is settled which supports the rulings to which exceptions were taken, excluding evidence of express malice of the reporter as against the newspaper • corporation. It follows, therefore, that the judgment and order appealed from should be affirmed, with costs.